Title: To John Adams from Oliver Wolcott, Jr., 1 August 1800
From: Wolcott, Oliver, Jr.
To: Adams, John



Sir
Treasury Department August 1st: 1800.

I have the honour to acknowledge the President’s Letter of July 22d:—The Commission for Colo. Smith as Surveyor of the Port of New York was received and directed by me to be transmitted soon after my arrival at this place—His acknowledgment of the Commission was received about ten days since.—
Presuming that it was the President’s intention that the usual commission of Inspector of the Revenue should be granted, I have applied to the Secretary of State:—when issued, it will also be transmitted—
I shall immediately cause enquiry to be made into the facts stated in the petition of Samuel Spring, upon which I will report as soon as possible.—
I have now the honour to enclose the petition of Slocum Fowler, with the papers accompanying it; also the draft of a pardon in case the President shall judge proper to remit the penalty incurred by the Petitioner.
I have the honour to be / very respectfully, / the President’s obedt. servt.

Oliv. Wolcott.